Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite methods of organizing human activity and mental processes. MPEP 2106.04(a)(2) describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: “managing personal behavior or relationships or interactions between people, (including social activities and following rules or instructions.)” An example of a claim reciting methods of organizing human activity is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011. MPEP 2106.04(a)(2) also describes that the phrase “Mental Processes,” is used to describe concepts related to, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).”
Independent claims 1, 12 and 20 each recite the abstract ideas of:
moving a first avatar based on user input received from a first user, and moving a second avatar based on user input from a second user, wherein movement of the second avatar is limited by a current location of the first avatar
The claimed “three-dimensional environment” is interpreted as establishing a generic technological field in which to apply the abstract ideas of the claims. The dependent claims recite design-choice particulars of implementing the abstract idea itself, such as:
 a definition of how the movement of the second avatar is limited (by a perimeter, defined by an angular relationship.) Such considerations are insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”
a description of enabling or disabling movement of a second avatar (a further example of a method of organizing human activity and that can additionally be practiced mentally)
the second user requesting guest access by a guest permit, password (a further example of a method of organizing human activity comprising following rules for a game and managing behavior or interactions between people, and that can additionally be practiced mentally)
rendering visual indications associated with first and second avatars (extra-solution activity that can also be interpreted as nonfunctional descriptive material i.e. printed matter, which is not awarded patentable weight)
MPEP 2106.04(a)(2) provides instructions for evaluating abstract ideas directed to methods of organizing human activity. Here it is noted that, “The phrase “methods of organizing human activity” is used to describe concepts related to: […] managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following results or instructions”. 
MPEP 2106.04(a)(2)(II)(C) details examples of such methods of managing personal behavior or relationships or interactions between people, stating that:
The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Other examples of managing personal behavior recited in a claim include:
i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis);
ii. considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691; and
iii. a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).
An example of a claim reciting social activities is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable. 887 F.3d at 1384-85, 126 USPQ2d at 1503-04. The Federal Circuit found that the claims were directed to the abstract idea of "voting, verifying the vote, and submitting the vote for tabulation", which is a "fundamental activity that forms the basis of our democracy" and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Another example of a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
Other examples of following rules or instructions recited in a claim include:
i. assigning hair designs to balance head shape, In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016) (non-precedential); and
ii. a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).

In the instant application, the claims recite “rules for playing games,” that are rooted in nontechnical fundamental human behavior of one person choosing to keep another person close to him or her during an activity or interaction. Common examples of this behavior would be a parent keeping a child close to them while walking on a sidewalk or in a retail establishment, two friends or colleagues having an interpersonal interaction wherein they maintain a proximity necessary to continue a conversation, and a member of a country club or gym keeping their guest close to them. The dependent claims of the invention merely recite high-level instructions for applying this abstract idea in a technical context, reciting the minimum descriptions of computing steps that would be required to mimic this sort of human behavior using avatars that by definition depict humans in a computer graphical environment.
And MPEP 2106.04(a)(2)(III) details examples of mental processes, stating that:
The specific claim limitations of the independent claims reciting these categories of abstract ideas include:
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Because both product and process claims may recite a "mental process", the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. The courts have identified numerous product claims as reciting mental process-type abstract ideas, for instance the product claims to computer systems and computer-readable media in Versata Dev. Group. v. SAP Am., Inc., 793 F.3d 1306, 115 USPQ2d 1681 (Fed. Cir. 2015). This concept is explained further below with respect to point D.

In the instant application, the Examiner finds that a second person in a generic computing environment choosing to keep their character close to a first character of a first person can also be carried out as a mental process, as it is not claimed that the area within which the second avatar remains relative to the first avatar is defined by the execution of any particular code. The dependent claim limitations of a second person deciding to request guest access could also have been conceived of mentally by a human being without the aid of any particular machine. This leaves open the possibility that the second user is managing this proximity and guest rights based on their own personal desire using organized thought.
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception of claims 1-20 is not integrated into a practical application because the claims as presented merely apply this well-known type of abstract idea to a virtual environment, without providing significantly more than the idea itself. The Examiner has reached the following conclusions:
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. The claims instructs that the abstract idea of limiting the movement of a guest relative to a non-guest entity and managing guest access is capable of being implemented by some implied general purpose computing device that is not even claimed as having any particular structure or programming, without causing improvements to any technology, improvements in the functioning of the computer itself (the fact that a general purpose computer could be programmed for a new purpose is not improving the function of a computer itself), or providing any meaningful limitations beyond generally linking the abstract idea to the technological environments of the general purpose computing devices. That is not enough to transform an abstract idea into a patent-eligible invention.  The Supreme Court has held that “generic computer components” do not become patent eligible simply upon being “configured” to perform “specific computerized functions.” Alice, 134 S. Ct. at 2360. Independent claims 1, 12 and 20 do not recite any software or hardware beyond a processor and computer-readable medium. And no technological field is claimed as being improved. The claimed instructions are high-level programming operations, with a strong abstraction from the details of the computer itself. None of these computing operations are claimed as necessitating or creating a particular, special purpose computing device that would distinguish it as being anything other than a general purpose computing device in the art. The claim amounts to nothing significantly more than an instruction to apply the abstract idea of implementing guest privilege policies using some unspecified, generic computer.
MPEP 2106.05(a) provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions. The claims invoke computers merely as a tool to apply the claimed abstract ideas for organizing human activity. None of the examples provided by the courts for improving computer functionality are found in the instant claims. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (As described above, the ancillary additional components recited in the dependent claims are considered to be extra-solution activity cause they are not used to implement the abstract ideas of claims 3, 20 and 21 and are not integral to the ideas thereof.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment (a three-dimensional environment) such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. An example that the Examiner finds instructive in determining that the instant claimed generic computing environment merely indicates a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 1-20 merely limit the claimed abstract idea for a guest user moving but remaining close to another user to a generic computer environment.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons that the claims are not integrated into a practical application - the claims do not recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
A thorough analysis of each and every limitation of each and every claim, both individually and as part of an ordered combination shows that the claims are not patent-eligible under 35 USC § 101.
It is also noted that the Patent Board upheld the Examiner’s determination in the Appeal 2016-005720 of parent case 14/089,639 that substantially similar to the above-claimed subject matter was an abstract idea without significantly more. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-5, 9-12 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WORLD OF WARCRAFT as evidenced by “World of WarCraft Walkthrough – Gamespot” (hereinafter ‘Walkthrough’), “World of Warcraft (2004) release dates” (hereinafter ‘Releases’), “Hero Control,” and “Wowpedia – Your wiki guide to the World of Warcraft” (hereinafter ‘Wowpedia’).
Re claim 1, WORLD OF WARCRAFT discloses a method comprising (The ‘Releases’ reference establishes that the WORLD OF WARCRAFT massively multiplayer role-playing game by BLIZZARD ENTERTAINMENT was released November 23, 2004 to be played on WINDOWS and MACINTOSH computers):
moving a first avatar in a three-dimensional environment based on user input received from a first user (P. 14/75 of the ‘Walkthrough’ reference describes ‘fighting in a group’ and the screen shot diagrams a first player avatar in a 3D environment, “Blackrock Gladiator”, being commanded by the illustrative first player graphical user interface.)
moving a second avatar in the three-dimensional environment based on user input received from a second user, (P. 14/75 of the ‘Walkthrough’ reference illustrates second avatars such as Vanthur and DiePleaseThx also being commanded to move within the same 3D environment during a group battle. The “Aggro management” section describes the various avatars of a group battle being moved to gain the attention of mobs to direct them to a safe area where the group member avatars can more effectively fight the mobs. The illustrative graphical user interface depicted on p. 15/75 of the Walkthrough reference presents a different scene wherein numerous second avatars are moving in the 3D environment. The top of P. 19/75 of this reference also describes that, ‘There’s really no way around it; if you want to live while travelling through the densely-packed PVP lands, such as Hillsbrad or Stranglethorn Vale, then you’ll really probably want to get at least one person to group with before heading out into the wild.” P. 28/75 additionally discusses that when trying to pull an enemy target to a particular location, “you’ll need to give your teammates clear instructions on where to stand, especially when they’re of lower levels than the enemy you’re facing off against.”) wherein movement of the second avatar is limited by a current location of the first avatar in the three-dimensional environment (The ‘Wowpedia’ reference, describing the same game of WORLD OF WARCRAFT, identifies the “Follow” command which is described as such: ‘Follow is a game command that will make your character track and move a short distance behind another selected Player character. The command is typed as /follow, /fol or simply /f, followed by the name of the intended target.’)
Re claims 4 and 15, “Hero Control” describes some illustrative command inputs a player might make to control his avatar in WORLD OF WARCRAFT, including that, ‘A control trick that you might find useful is to hold down Shift followed by right-click to the location you want your Hero to run to. Then hit H and release Shift. This will cause your Hero to run away, then Hold Position so the Hero won't run back into battle.’ This anticipates moving an avatar based on a first user input and forgoing movement based on a second input.
	Re claims 5, 16, The Examiner is interpreting the /follow command described in ‘Wowpedia’ as a request for guest access wherein the following member effectively becomes a guest of the followed player character.
Re claims 9-11 and 17-19, these claims as a whole are directed to the graphical appearance or content of printed messages that are to be conveyed to a user by a display of a computing device. Such claims directed solely to the appearance of computer graphics on a display device, and lacking any functional alteration or transformation of the device that would define it as a new apparatus, are not awarded patentable weight because they are considered nonfunctional descriptive material (printed matter). MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claims to the second case, wherein the claims are directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
	
Re claim 12, Walkthrough discloses a system comprising: a non-transitory memory; and one or more processors (The ‘Releases’ reference establishes that the WORLD OF WARCRAFT massively multiplayer role-playing game by BLIZZARD ENTERTAINMENT was released November 23, 2004 to be played on WINDOWS and MACINTOSH computers) to:
move a first avatar in a three-dimensional environment based on user input received from a first user (P. 14/75 of the ‘Walkthrough’ reference describes ‘fighting in a group’ and the screen shot diagrams a first player avatar in a 3D environment, “Blackrock Gladiator”, being commanded by the illustrative first player graphical user interface.)
move a second avatar in the three-dimensional environment based on user input received from a second user, (P. 14/75 of the ‘Walkthrough’ reference illustrates second avatars such as Vanthur and DiePleaseThx also being commanded to move within the same 3D environment during a group battle. The “Aggro management” section describes the various avatars of a group battle being moved to gain the attention of mobs to direct them to a safe area where the group member avatars can more effectively fight the mobs. The illustrative graphical user interface depicted on p. 15/75 of the Walkthrough reference presents a different scene wherein numerous second avatars are moving in the 3D environment. The top of P. 19/75 of this reference also describes that, ‘There’s really no way around it; if you want to live while travelling through the densely-packed PVP lands, such as Hillsbrad or Stranglethorn Vale, then you’ll really probably want to get at least one person to group with before heading out into the wild.” P. 28/75 additionally discusses that when trying to pull an enemy target to a particular location, “you’ll need to give your teammates clear instructions on where to stand, especially when they’re of lower levels than the enemy you’re facing off against.”) wherein movement of the second avatar is limited by a current location of the first avatar in the three-dimensional environment (The ‘Wowpedia’ reference, describing the same game of WORLD OF WARCRAFT, identifies the “Follow” command which is described as such: ‘Follow is a game command that will make your character track and move a short distance behind another selected Player character. The command is typed as /follow, /fol or simply /f, followed by the name of the intended target.’)
Re claim 20, refer to the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WORLD OF WARCRAFT.
Re claims 2 and 13, Although WORLD OF WARCRAFT teaches a multiplayer 3D battle type game wherein a ‘follow’ command can be issued by one player which causes his or her avatar to follow ‘a short distance behind’ an avatar commanded by a different player, WORLD OF WARCRAFT does not go into detail as to how this ‘short distance behind’ is judged and as such lacks a disclosure of staying within an area defined by a perimeter of the first avatar. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the invention to have implemented such a straightforward and geometrically simple tether between character avatars without causing any unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715